UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the Month of July 2014 001-36203 (Commission File Number) CAN-FITE BIOPHARMA LTD. (Exact name of Registrant as specified in its charter) 10 Bareket Street Kiryat Matalon, P.O. Box 7537 Petach-Tikva 4951778, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form20-F or Form40-F. Form20-FþForm40-F¨ Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): On July 10, 2014, Can-Fite BioPharma Ltd. (the “Company”) issued a press release announcing that the Israeli Ministry of Health has approved the use of the Company’s CF102 drug for a patient with hepatocellular carcinoma, the most common form of liver cancer, under the country’s Compassionate Use Program. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Exhibit Index ExhibitNo. Description Press Release, dated July 10, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Can-Fite BioPharma Ltd. Date July 10, 2014 By: /s/ Motti Farbstein Motti Farbstein Chief Operating and Financial Officer
